Exhibit 10.4

REAL INDUSTRY, INC.

TSR PERFORMANCE AWARD AGREEMENT

THIS TSR PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made and entered into
as of this ___ day of __________, 20__ (the “Date of Grant”) by and between Real
Industry, Inc., a Delaware corporation (the “Company”), and
______________________________ (“Employee”), pursuant to the Amended and
Restated Real Industry, Inc. 2015 Equity Award Plan  (the “Plan”).  This
Agreement and the award contained herein are subject to the terms and conditions
set forth in the Plan, which are incorporated by reference herein, and the
following terms and conditions:

WITNESSETH:

WHEREAS, Employee is an employee of the Company or its Affiliates or
Subsidiaries;

WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
and Subsidiaries’ performance and profitability;

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors (the “Board”) authorized an
objectively-determinable performance-based award (the “TSR Award”) measuring the
Company’s total stockholder return (defined and measured in accordance with
Section 2.1(b) below, the “TSR”) to Employee pursuant to Section 7 of the Plan,
which is intended to qualify as performance-based compensation under Section
162(m) of the Internal Revenue Code of 1986;

WHEREAS, the Compensation Committee has determined that it is in the best
interests of the Company to grant TSR Performance Shares (as hereinafter
defined) under the Plan to Employee pursuant to the terms and conditions set
forth in this Agreement;

WHEREAS, Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company and its
Subsidiaries and Affiliates (the “Company Group”) and the clients of the Company
Group, and Employee is trained and instructed in the Company Group’s particular
operations, all of which are exceptionally valuable to the Company Group and
vital to the success of the Company Group’s business; and

WHEREAS, the Company has adopted as of May 19, 2016 the Management Continuity
Plan for Senior Officers (the “Continuity Plan”) setting forth the severance
arrangements for senior officers of the Company, including the Employee.

1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.TSR Award.  In accordance with, and subject to, the terms and conditions of
the Plan, the Company hereby grants to Employee ___________ restricted stock
units (“TSR Target Share Amount”) payable in shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) for the three-year
performance period commencing on ______, 20__ and ending ___________, 20__ (the
“Performance Period”).  Issuance and payment of the award in the form of shares
of Common Stock (the “TSR Performance Shares”) is conditioned and dependent upon
Employee’s continued employment during the Performance Period and the
achievement of performance goals reflected in the Company’s TSR relative to the
TSR of the Russell 2000 Index of companies (the “Russell 2000 Index”) more fully
described in Section 2 hereof.  If the Company issues or otherwise delivers TSR
Performance Shares to Employee, the Company shall also reinvest any dividends
otherwise payable on the TSR Performance Shares and issue to Employee additional
TSR Performance Shares as cash in an amount determined under Section 3 (the “TSR
Dividend Equivalent Performance Shares”).  

2.TSR Award Performance Conditions.  It is understood and agreed that this
TSR  Award is subject to the following terms and conditions:

2.1Determination of TSR Performance Shares.

(a)The number of the TSR Performance Shares, if any, earned for the Performance
Period shall be determined in accordance with the following formula:

TSR Performance Shares = TSR Payout Factor X TSR Target Share Amount

The “TSR Payout Factor” is based on the Company’s compound, annualized TSR for
the Performance Period relative to the compound, annualized TSR for the Russell
2000 Index, determined in accordance with the following table:

If the Company’s Compound Annualized TSR against

the Russell 2000 Index is

TSR Payout Factor

(% of Target Number of Shares)

More than _ percentage points below the Russell 2000 Index TSR

__%

_ percentage points below the Russell 2000 Index TSR

__%

at the Russell 2000 Index TSR

__%

_ percentage points or more above the Russell 2000 Index TSR

__%

 

 

(b)TSR is equal to the cumulative percentage change in stock price from the
beginning to the end of the Performance Period, plus the assumed reinvestment of
all regular and extraordinary dividends over the Performance Period, expressed
on a compound, annualized basis.  For purposes of this Agreement, the stock
price at the beginning of the Performance Period will be the average closing
stock price over the 30 trading days immediately preceding the start of the
Performance Period, and the stock price at the end of the

2

--------------------------------------------------------------------------------

Performance Period will be the average closing stock price over the trading days
in the last 30 days of the Performance Period.  

(c)If the Company’s annualized return (including assumed reinvestment of
dividends and distributions) for the Performance Period is equal to or between
any of the ranges of annualized returns set forth in the leftmost column of the
table set forth in Section 2.1(a) above, then the calculation of the TSR Payout
Factor shall be linearly interpolated between the respective TSR annualized
returns and TSR Payout Factors set forth in the table set forth in Section
2.1(a) above.  Interpolation calculations of TSR annualized returns and TSR
Payout Factor shall be carried out to the third decimal place.

2.2Employment Condition.  Except as set forth in Section 2.3 below, vesting of
the TSR Award is expressly conditioned upon Employee being continuously employed
by the Company or any of its Subsidiaries or Affiliates during the entire
Performance Period, including without limitation, the last day of the
Performance Period.

2.3Effect of Termination of Employment.  Except as otherwise provided below, if
Employee’s employment with the Company or any of its Subsidiaries or Affiliates,
is terminated for any reason prior to the end of the Performance Period, the TSR
Award shall be immediately forfeited.

(a)Termination due to Death or Disability.  If Employee’s termination of
employment is due to death or Disability (as defined in the Plan), the TSR Award
shall vest and will be issuable at the time and in the form as provided in
Section 4.1 hereof based on the Company’s TSR for the entire Performance Period
relative to the TSR for the Russell 2000 Index for the entire Performance
Period.

(b)Termination due to Retirement or Termination by the Company for Other than
Cause.  If Employee’s termination of employment is due to Employee’s retirement
at or after the age of 65 (unless such retirement results from a termination of
Employee’s employment by the Company for Cause (as such term is defined in the
Plan)) or if Employee’s employment is terminated by the Company (or a Subsidiary
or Affiliate of the Company, as the case may be) for reasons other than Cause
(as defined in the Plan) or by the Employee for Good Reason (as defined in the
Continuity Plan), a prorated portion of the TSR Award shall vest pursuant to
Section 2.3(c) below, and will be payable at the time and in the form as
provided in Section 4.1 hereof.  For purposes of this Section 2.3(b), Employee
shall be considered employed during any period in which Employee is receiving
severance pay, and the date of the termination of Employee’s employment shall be
the last day of any such severance pay period.

(c)Prorated Vesting upon Retirement or Termination by the Company for Other than
Cause.  The prorated portion of the TSR Award that vests due to termination of
Employee’s employment due to retirement or termination by the Company for
reasons other than Cause or by the Employee for Good Reason (as defined in the
Continuity Plan) shall be determined by multiplying (i) the TSR Performance
Shares that would have been vested based on the Company’s TSR for the entire
Performance Period relative to the TSR for the Russell 2000 Index for the entire
Performance Period, by (ii) a fraction, the numerator of which is the

3

--------------------------------------------------------------------------------

number of days that Employee was continually employed since the beginning of the
Performance Period and the denominator of which is 1,096.  

(d)Change in Control Event.  Notwithstanding anything in the Plan to the
contrary, upon the occurrence of a Change in Control (as hereinafter defined)
during the Performance Period, the number of earned TSR Performance Shares shall
be measured based on the Company’s compound, annualized TSR relative to the
compound, annualized TSR for the Russell 2000 Index based on TSR performance for
the period beginning ________, 20__ and ending on the date immediately preceding
the date on which the Change in Control (as defined below) occurs (the “Prorated
Period”).  Such earned TSR Performance Shares shall be converted to the same
number of restricted stock units that shall vest based on continued service
through _________, 20__; provided, however, that (x) if the successor entity
does not assume, convert, or replace such restricted stock units, then vesting
will accelerate upon the Change in Control; and (y) if the successor entity
assumes, converts, or replaces such restricted stock units, then vesting of such
assumed, converted, or replaced awards will accelerate if Employee is terminated
without Cause within 24 months following the Change in Control.   For purposes
of this Agreement, the Award hereunder will not be considered to be assumed,
continued, converted or replaced by the resulting entity in connection with the
Change in Control unless (i) the Award is adjusted to prevent dilution of
Employee’s rights hereunder as a result of the Change in Control, and (ii)
immediately after the Change in Control, all Performance Shares are convertible
into shares of common stock in the resulting entity which are publicly traded
and listed on a national securities exchange.  The Company also shall issue to
Employee Dividend Equivalent Performance Shares, if any, based on such number of
Performance Shares earned by Employee pursuant to this Section 2.3(d).

(e)Change in Control Definition.  For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events, each of which
shall be determined independently of the others: (i) any Person becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a majority
of the stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate (x) a plan of liquidation
for all or substantially all of the assets of the Company or (y) an agreement
providing for the distribution of all or substantially all of the assets of the
Company; (iv) consummation of a merger, consolidation, other form of business
combination or a sale of all or substantially all of its assets, with an
unaffiliated third party, unless the business of the Company following
consummation of such merger, consolidation or other business combination is
continued following any such transaction by a resulting entity (which may be,
but need not be, the Company) and the stockholders of the Company immediately
prior to such transaction hold, directly or indirectly, at least a majority of
the voting power of the resulting entity; provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) shall not constitute a Change in Control; (v) there is a
Change in Control of the Company of a nature that is reported in response to
Item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; or (vi) the Company
consummates a transaction which constitutes a

4

--------------------------------------------------------------------------------

“Rule 13e-3 transaction” (as such term is defined in Rule 13e-3 of the Exchange
Act) prior to the termination or expiration of this Agreement.

(f)Continuing Director Definition.  For purposes of Section 2.3(e), “Continuing
Directors” shall mean the members of the Board on the date of execution of this
Agreement, provided that any person becoming a member of the Board subsequent to
such date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director.

3.TSR Dividend Equivalent Performance Shares.  If any dividends or other
distributions are paid with respect to the Common Stock during the Performance
Period, the amount of the TSR Dividend Equivalent Performance Shares shall be
determined by multiplying the number of TSR Performance Shares earned by
Employee as determined under Section 2 above by the dollar amount of dividends
or distributions paid per share of the Common Stock for which the ex-dividend
date occurred after the beginning of the Performance Period and before the
Payment Date or Change in Control Payment Date (as those terms are defined in
Section 4.2), as applicable, and dividing by the Fair Market Value (as
hereinafter defined) of the Common Stock as of the date such dividends or
distributions were payable.  

4.Confirmation and Payment.  

4.1Determination of TSR Performance Shares.  Following the end of the
Performance Period, the Compensation Committee shall determine and confirm: (a)
the TSR attained by the Company and its relative performance compared to the
Russell 2000 Index; (b) the TSR Payout Factor for TSR Performance Shares; (c)
the number of TSR Performance Shares earned which shall be issuable to Employee;
and (d) the amount of the TSR Dividend Equivalent Performance Shares payable to
Employee.  Prior to such meeting, the Company shall provide to the Compensation
Committee, in reasonable detail, the calculation of the Company’s TSR, the TSR
Payout Factor, the number of TSR Performance Shares issuable to Employee and the
amount of the TSR Dividend Equivalent Performance Shares issuable to Employee,
which information shall be available to Employee upon request after the Payment
Date (as hereinafter defined).  The number of TSR Performance Shares earned
shall be rounded to the nearest whole share.  

4.2Issuance of TSR Performance Shares.  As soon as practicable following the
close of the Performance Period (but not later than March 15, 20__) (the
“Payment Date”) certificates representing the TSR Performance Shares determined
in accordance with Section 4.1 shall be delivered to Employee or to Employee’s
beneficiary, as applicable.  Notwithstanding the foregoing, in the event that
Employee is prohibited from trading in the Company’s securities on the Payment
Date pursuant to applicable securities laws and/or the Company’s policy on
securities trading and disclosure of confidential information, the Payment Date
shall be, in the determination of the Compensation Committee, the first date
Employee is no longer prohibited from such trading.  Notwithstanding the terms
of this Section 4.2, if a Change in Control occurs before the end of the
Performance Period, then, subject to applicable tax withholding, the TSR
Performance Shares (including any TSR Dividend Equivalent Performance Shares)
shall be issued to Employee in accordance with the timing set forth in Section
2.3(d) (the “Change in Control Payment Date”).

5

--------------------------------------------------------------------------------

5.Tax Withholding.  As a condition precedent to the receipt of any TSR
Performance Shares as provided for in Section 4.2, Employee agrees to pay to the
Company, at such times as the Company shall determine, such amounts as the
Company shall deem necessary to satisfy any withholding taxes due on income that
Employee recognizes pursuant to the issuance to Employee of the TSR Performance
Shares.  The obligations of the Company under this Agreement and the Plan shall
be conditional on such payment or arrangements, and the Company, its Affiliates
and Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to Employee.  In addition,
Employee may elect, unless otherwise determined by the Compensation Committee,
to satisfy the withholding requirement by having the Company withhold TSR
Performance Shares with a Fair Market Value, as of the date of such withholding,
sufficient to satisfy the withholding obligation. For purposes of this
Agreement, the “Fair Market Value” of a TSR Performance Share shall be equal to
the closing market price of the Common Stock on the last trading day immediately
preceding the Payment Date, the Change in Control Payment Date or the date on
which a dividend or distribution on the Common Stock is paid, as applicable.

6.Changes in Capital Structure.

6.1Merger, Consolidation, Reorganization, Etc.  If, during the term of this
Agreement, there shall be any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, rights offering or extraordinary
distribution with respect to the Common Stock, or other change in corporate
structure affecting the Common Stock, the Compensation Committee shall make or
cause to be made an appropriate and equitable substitution, adjustment or
treatment with respect to the TSR Performance Shares, including a substitution
or adjustment in the aggregate number or kind of shares subject to this
Agreement.  Any securities, awards or rights issued pursuant to this Section 6.1
shall be subject to the same restrictions, if any, as the underlying TSR
Performance Shares to which they relate.  

6.2Parent Successor.  If the outstanding Common Stock is hereafter converted
into or exchanged for all of the outstanding common stock of a corporation
(“Parent Successor”) as part of a transaction (the “Transaction”) in which the
Company becomes a wholly-owned subsidiary of Parent Successor, then (a) the
obligations under this Agreement shall be assumed by Parent Successor and
references in this Agreement to the Company shall thereafter generally be deemed
to refer to Parent Successor, (b) common stock of Parent Successor shall be
issued in lieu of Common Stock of the Company under this Agreement, (c) the
performance measured pursuant to Section 2.1 of this Agreement shall be the
greater of achievement of target performance or the achievement of actual
performance at the time of the Change in Control, (d) employment by the Company
for purposes of this Agreement shall include employment by either the Company or
Parent Successor, and (e) the TSR Dividend Equivalent Performance Shares under
Section 4 of this Agreement shall be based on dividends paid on the Common Stock
prior to the Transaction and common stock of Parent Successor after the
Transaction.  

7.Return and/or Forfeiture of Performance-Based Payments or
Awards.  Notwithstanding any other provision in this Agreement, in the event
that pursuant to the terms or requirements of the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or of any
applicable laws, rules or regulations promulgated by the

6

--------------------------------------------------------------------------------

Securities and Exchange Commission from time to time, and in the event any stock
award or other payment is based upon the satisfaction of financial performance
metrics which are subsequently reversed due to a restatement or reclassification
of financial results of the Company, then any payments made or awards granted
shall be returned and forfeited to the extent required and as provided by
applicable laws, rules, regulations or listing requirements.  This Section 7
shall survive any expiration or termination of this Agreement for any reason.

8.Registration.  This grant is subject to the condition that if at any time the
Board or Compensation Committee shall determine, in its discretion, that the
listing of the TSR Performance Shares which may be issued hereunder on any
securities exchange, or the registration or qualification of such shares under
any federal or state law, or the consent or approval of any regulatory body,
shall be necessary or desirable as a condition of, or in connection with, the
grant, receipt or delivery of the TSR Performance Shares hereunder, such grant,
receipt or delivery will not be effected unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or Compensation
Committee.  The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.

9.No Right to Employment.  In no event shall the granting of the TSR Performance
Shares or the other provisions hereof or the acceptance of the TSR Performance
Shares by Employee interfere with or limit in any way the right of the Company,
an Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his or her present
or any other rate of compensation.

10.Confidentiality; Non-Solicitation; Non-Disparagement; Cooperation,
etc.  Employee hereby acknowledges that, during and solely as a result of
Employee’s employment by the Company, Employee has received and will continue to
receive special information with respect to the operations of such entity(ies)
and access to confidential information and business and professional contacts,
all of which is exceptionally valuable to the Company, its Subsidiaries and
Affiliates, and vital to the success of the Company’s, its Subsidiaries’ and
Affiliates’ business and other related matters. In consideration of such special
and unique opportunities afforded to Employee as a result of Employee’s
employment and the grant of TSR Performance Shares, Employee hereby agrees to be
bound by and acknowledges the reasonableness of the following covenants, which
are specifically relied upon by the Company in entering into this Agreement and
as a condition to the grant of the TSR Performance Shares. Employee acknowledges
and agrees that each of the individual provisions of this Section 10 constitutes
a separate and distinct obligation of Employee to the Company, its Subsidiaries
and Affiliates, individually enforceable against Employee.

10.1Confidentiality. The Company and Employee acknowledge that the services to
be performed by Employee under this Agreement are unique and extraordinary and,
as a result of such employment, Employee shall be in possession of Confidential
Information relating to the business practices of the Company, its Subsidiaries
and Affiliates. The term “Confidential Information” shall mean any and all
information (oral and written) relating to the Company or its Subsidiaries or
Affiliates, or any of their respective activities, or of the

7

--------------------------------------------------------------------------------

clients, customers, acquisition targets, investment models or business practices
of the Company, its Subsidiaries or Affiliates, other than such information
which (a) is generally available to the public or within the relevant trade or
industry, other than as the result of breach of the provisions of this Section
10.1, or (b) Employee is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law. Employee
shall not, during the period Employee is employed by the Company or its
Subsidiaries or Affiliates, nor at any time thereafter, except as may be
required in the course of the performance of his duties hereunder (including
without limitation, pursuant to Section 10.5 below) and except with respect to
any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
regarding the Company or its Subsidiaries or Affiliates nor of the clients,
customers, acquisition targets or business practices of the Company, its
Subsidiaries or Affiliates acquired by Employee during, or as a result of, his
employment with the Company, without the prior written consent of the Company.
Without limiting the foregoing, Employee understands that Employee shall be
prohibited from misappropriating any trade secret of the Company or any of its
Subsidiaries or Affiliates or of the clients or customers of the Company, or
Subsidiaries or Affiliates acquired by Employee during, or as a result of, his
employment with the Company, or any of its Subsidiaries or Affiliates at any
time during or after the period Employee is employed by the Company or its
Subsidiaries or Affiliates.

10.2Non-Solicitation. Employee shall not, except in the furtherance of
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (a) during the period
Employee is employed by the Company or its Subsidiaries or Affiliates (except in
the good faith performance of his duties) and for a period of one (1) year
thereafter, solicit, aid or induce any employee, representative or agent of the
Company or its Subsidiaries or Affiliates to leave such employment or retention
or to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company, its
Subsidiaries or Affiliates or hire or retain any such employee, representative
or agent, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent, or (b) during the period Employee is employed
by the Company or its Subsidiaries or Affiliates (except in the good faith
performance of his duties) and for a period of one (1) year thereafter, use the
Company’s or its Subsidiaries’ or Affiliates’ Confidential Information to
solicit, contact, aid or induce to purchase goods or services then sold by the
Company or its Subsidiaries or Affiliates from another person, firm, corporation
or other entity (or attempt to do any of the foregoing), directly or indirectly,
for the purpose or effect of interfering with any part of the Company’s, its
Subsidiaries’ or Affiliates’ business: (i) any customer of the Company, its
Subsidiaries or Affiliates in any location in which the Company or its
Subsidiaries or Affiliates operates or sells its products; (ii) any customer of
the Company, its Subsidiaries or Affiliates that Employee contacted or
solicited, or in any way supported or dealt with at any time during the last two
years of Employee’s employment; (iii) any prospective customer of the Company,
or its Subsidiaries or Affiliates that Employee contacted or who received or
requested a proposal or offer Employee on behalf of the Company, its
Subsidiaries or Affiliates at any time during the last two (2) years of
Employee’s employment; or (iv) any customer of the Company, its Subsidiaries or
Affiliates for which Employee had any direct or indirect responsibility at any
time during the last two (2) years of his employment.

8

--------------------------------------------------------------------------------

10.3Return of Company Property. Upon the termination of Employee’s employment
for any reason whatsoever all property of the Company or its Subsidiaries or
Affiliates that is in the possession of Employee shall be promptly returned to
the Company, including, without limitation, all documents, records, notebooks,
equipment, price lists, specifications, programs, customer and prospective
customer lists and other materials that contain Confidential Information which
are in the possession of Employee, including all copies thereof. Anything to the
contrary notwithstanding, Employee shall be entitled to retain (a) papers and
other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (b) information showing his compensation or relating to
reimbursement of expenses, (c) information that he reasonably believes may be
needed for tax purposes, and (d) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company.

10.4Non-Disparagement.  At no time during or after the period Employee is
employed by the Company or its Subsidiaries or Affiliates shall Employee,
directly or indirectly, disparage the Company or its Subsidiaries or Affiliates
or any of the Company’s, Subsidiaries’ or Affiliates’ past or present employees,
directors, products or services. Notwithstanding the foregoing, nothing in this
Section 10.4 shall prevent Employee from making any truthful statement to the
extent: (a) necessary to rebut any untrue public statements made about him; (b)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement; (c) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (d) made as good faith competitive statements
in the ordinary course of business.

10.5Cooperation. Upon the receipt of reasonable notice from the Company
(including the Company’s outside counsel), Employee agrees that while employed
by the Company and thereafter, Employee will respond and provide information
with regard to matters of which Employee has knowledge as a result of Employee’s
employment with the Company, and will provide reasonable assistance to the
Company, its Subsidiaries and Affiliates and their respective representatives in
defense of any claims that may be made against the Company or its Subsidiaries
or Affiliates (or any member thereof), and will provide reasonable assistance to
the Company, its Subsidiaries and Affiliates in the prosecution of any claims
that may be made by the Company, its Subsidiaries or Affiliates (or any member
thereof), to the extent that such claims may relate to matters related to
Employee’s period of employment with the Company (or any predecessors). Any
request for such cooperation shall take into account Employee’s other personal
and business commitments. Employee also agrees to promptly inform the Company
(to the extent Employee is legally permitted to do so) if Employee is asked to
assist in any investigation of the Company, its Subsidiaries or Affiliates (or
any member thereof) or their actions, regardless of whether a lawsuit or other
proceeding has then been filed with respect to such investigation and shall not
do so unless legally required. If Employee is required to provide any services
pursuant to this Section 10.5 during or after the period Employee is employed by
the Company or its Subsidiaries or Affiliates, upon presentation of appropriate
documentation, then the Company: (a) shall promptly compensate Employee for all
time incurred in these activities at an hourly rate of pay equal to Employee’s
most recent annual base salary divided by 2080 hours; and (b) shall promptly
reimburse Employee for reasonable out-of-pocket travel,

9

--------------------------------------------------------------------------------

lodging, communication and duplication expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its senior officers, and for legal fees to the extent the Board in good
faith reasonably believes that separate representation is warranted. Employee’s
entitlement to reimbursement of such costs and expenses, including legal fees,
pursuant to this Section 10.5, shall in no way affect Employee’s rights, if any,
to be indemnified and/or advanced expenses in accordance with the Company’s or
any of its Subsidiaries’ or Affiliates’ corporate or other organizational
documents, any applicable insurance policy, and/or in accordance with this
Agreement.

10.6Equitable Remedies.  Without intending to limit the remedies available to
the Company, Employee acknowledges that a breach of any of the covenants
contained in this Section 10 may result in the material and irreparable injury
to the Company, or its respective Subsidiaries or Affiliates, for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of such breach or threat, the
Company shall be entitled to a temporary restraining order and/or a preliminary
or permanent injunction restraining Employee from engaging in activities
prohibited by this Section 10. If for any reason it is held that the
restrictions under this Section 10 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration or scope of identified in this Section as will
render such restrictions valid and enforceable.

10.7Continuing Obligation.  During Employee’s employment and upon termination of
Employee’s employment for any reason the obligations, duties and liabilities of
Employee pursuant to Sections 10.1, 10.2, 10.3, 10.4 and 10.5 of this Agreement
are continuing, and for the periods set forth in such provisions hereof are
absolute and unconditional, and shall survive and remain in full force and
effect as provided in each such Section.  Notwithstanding anything else
contained in this Agreement to the contrary, the parties hereto agree that in
the event, and at the moment, Employee breaches any of the terms, duties or
obligations contained in Sections 10.1, 10.2, 10.3, 10.4 and 10.5 of this
Agreement, all of the TSR Performance Shares which have not vested, will
immediately be cancelled and forfeited.

11.Construction.

11.1No Rights of a Stockholder.  The TSR Award (including any associated TSR
Performance Shares) represents the Company’s unfunded and unsecured promise to
issue shares of the Common Stock, at a future date subject to the terms of this
Agreement.  Employee has no rights with respect to the TSR Award other than
rights of a general creditor of the Company.  Employee shall not have any of the
rights of a stockholder with respect to unvested TSR Performance Shares.

11.2Successors.  This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.

10

--------------------------------------------------------------------------------

11.3Entire Agreement; Modification.  This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein.  Subject to Section 12(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.

11.4Capitalized Terms; Headings; Pronouns; Governing Law.  Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan.  The descriptive headings of the respective sections and subsections
of this Agreement are inserted for convenience of reference only and shall not
be deemed to modify or construe the provisions which follow them.  Any use of
any masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require.  The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.

11.5Notices.  Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11.5.  Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination.  Each notice to the Company shall be
addressed to it at its offices at 15301 Ventura Boulevard, Suite 400, Sherman
Oaks, California 91403 (attention: Chief Financial Officer), with a copy to the
Secretary of the Company or to such other designee of the Company.  Each notice
to Employee shall be addressed to Employee at Employee’s address shown on the
signature page hereof.

11.6Severability.Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.

11.7Counterpart Execution.  This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.

 

REAL INDUSTRY, INC.

 

By:

 

 

 

Title

 

 

Accepted this

 

 

day of

 

 

,

20

 

.

 

 

 

EMPLOYEE’S ADDRESS:

 

 

11